Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for allowance

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
kumai et al.(2014/0132407).
Koga (2013/0044138).
The following is an examiner's statement of reasons for allowance.
	None of cited references teach,
In the claims:

1.  “a second portion adjacent the first portion, wherein the second portion is substantially planar portion or comprises a third elastically deformed surface forming a third concave shape with a third radius of curvature and a fourth elastically deformed surface that is directly opposite the third elastically deformed surface and forms a fourth convex shape, wherein the first radius of curvature and the third radius of curvature differ or the third elastically deformed surface indirectly opposes the first elastically deformed surface”, with all other limitation cited in claim.

23.  “a glass article comprising a cold-formed and complexly curved continuous glass sheet disposed on the curved surface, the glass sheet comprising a glass surface, wherein at all point of the glass surface have a Gaussian curvature (GC) that is equal to zero (GC=Kmax*Kmin, wherein Kmax and Kmin are principal curvatures defined as Kmax = 1/R' and Kmin = 1/R"), and wherein one of Kmax and Kmin is non-zero”, with all other limitation cited in claim.

33.  “a second portion extending in a direction generally perpendicular to the first portion, the second portion having a second length with a second bend over at least a portion of the second length, the second portion having a second bend axis; wherein the bend in the first portion and the bend in the second portion concavely curve in opposite directions and the first bend axis and the second bend axis are not parallel”, with all other limitation cited in claim.

            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580. The examiner can normally be reached Monday-Friday 9:00 am-6:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

INSA . SADIO
Primary Examiner
Art Unit 2628



/INSA SADIO/Primary Examiner, Art Unit 2628